Citation Nr: 0517308	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-08 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for hepatitis B 
positive antibody, to include as due to exposure to herbicide 
agents.

2.  Entitlement to service connection for atrophy of the left 
kidney, to include as due to exposure to herbicide agents.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 70 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Baltimore, Maryland.  The veteran's case was remanded for 
additional development in May 2004.  It is again before the 
Board for appellate review.

The veteran's disability rating for his service-connected 
PTSD was increased from 10 percent to 70 percent while his 
case was in a remand status.


FINDINGS OF FACT

1.  The veteran does not have a hepatitis B positive antibody 
that is related to service or to in-service exposure to 
herbicides.

2.  The veteran does not have atrophy of the left kidney that 
is related to service or to in-service exposure to 
herbicides.

3.  The veteran's hypertension is not related to his military 
service.

4.  The veteran's service-connected PTSD is manifested by 
total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The veteran does not have hepatitis B positive antibody 
that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303, 3.304, 3.307, 3.309 
(2004). 

2.  The veteran does not have atrophy of the left kidney that 
is the result of disease or injury incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 5107; 38 
C.F.R. § 3.303, 3.304, 3.307, 3.309. 

3.  The veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 
3.303, 3.304, 3.307, 3.309. 

4.  An increased (100 percent) schedular evaluation for PTSD 
is warranted.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.130 (Diagnostic Code 9411) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

A.  Background

The veteran served on active duty from May 1966 to April 
1973.  He also had service in the United States Army Reserve 
from April 1973 to June 1975.  

The veteran is claiming entitlement to service connection for 
hepatitis B positive antibody and atrophy of the left kidney, 
to include as due to herbicide exposure.  He is also claiming 
entitlement to service connection for hypertension.

Associated with the claims file are service medical records 
(SMRs) for the period from May 1966 to April 1973.  The SMRs 
are negative for any evidence to show that the veteran was 
diagnosed with or treated in service for hepatitis, left 
kidney problems, or hypertension during his periods of 
military service.

The SMRS also show that the veteran underwent a physical 
examination in September 1972, for expiration of term of 
enlistment.  He also underwent a separation physical 
examination in March 1973.  The examination reports were 
negative for any evidence of the claimed conditions.

The first evidence that the veteran submitted in regard to 
his hepatitis and left kidney claims was received in October 
2000.  The evidence included a letter from B. N. Garrett, 
M.D., of the Nephrology Center, dated in March 1993.  Dr. 
Garrett said that he had evaluated the veteran in February 
1993.  He said that the veteran had no significant past 
medical history until December 1992 when he had several 
abnormal laboratory study results.  This included a positive 
hepatitis B antibody but a negative hepatitis B antigen.  He 
said that a sonogram showed a normal-sized right kidney but 
showed the total absence of the left kidney.  Dr. Garrett 
said that the veteran denied any problems.  The veteran was 
noted to have a blood pressure reading of 138/90.  There was 
no diagnosis of hypertension.  Dr. Garrett recommended that 
the veteran have a renal scan to determine if there was any 
remaining kidney on the left side.  

The veteran submitted the results of a nuclear medicine renal 
scan from the Washington Imaging Center, dated in April 1993.  
The results reported that there was no left renal function or 
flow to the left kidney evident.  The right kidney appeared 
to be normal.  

The veteran also submitted the results of a nuclear medicine 
whole body bone scan, dated in July 1995.  The results 
reported that only the right kidney was identified.  

Associated with the claims file are treatment records from a 
Vet Center in Washington, D.C., for the period from May 2000 
to March 2002, VA PTSD examination reports, dated in May 
2000, December 2000, and December 2003, and VA treatment 
records for the period from March 1999 to October 2003.

A review of the medical evidence does not show any evidence 
to relate the veteran's claimed conditions to service.  The 
Vet Center records relate to ongoing therapy for the 
veteran's PTSD.  The VA records note his hepatitis B as a 
past medical problem.  There is no indication of any ongoing 
treatment or current condition.  The VA records do show that 
the veteran was receiving ongoing treatment for his 
hypertension.  However, there is no opinion of record to 
relate the hypertension to the veteran's military service.  
The records do not contain any reference to the veteran's 
left kidney condition.

The veteran's personnel records were associated with the 
claims file.  They show that the veteran served as a postal 
clerk while stationed in Vietnam from June 1967 to June 1968.  
He later served as a heavy truck driver in subsequent 
assignments in Thailand and Okinawa.

The veteran testified at a Central Office hearing in December 
2003.  In regard to his hypertension the veteran said that it 
was first identified when he took a physical after service.  
He thought that this was approximately 5-6 years after 
service.  He did not identify the source of the physical.  He 
testified that he currently received treatment for his 
hypertension from the VA medical center (VAMC) in Washington, 
D.C.  He said that he had never discussed the etiology of his 
hypertension with his doctors.  The veteran also testified 
that he had not received a diagnosis of hepatitis B.  He said 
that he felt he was exposed to blood from several other 
service members that he said he helped after they were 
injured during an attack.  He said he was first told about 
hepatitis after he took a physical examination in the 1970's.  
He said that was when he was told he had been exposed to 
hepatitis.  He said that he did not have any other risk 
factors.  He had not been treated for hepatitis.  As for his 
left kidney, the veteran said he learned that the kidney had 
shrunk when he took a physical examination.  He said that he 
had had no idea.  He felt that the finding should have shown 
up on his entrance physical examination for military service.  
The veteran was asked if he had been told that his left 
kidney condition could be related to herbicide exposure.  He 
said that his primary doctor had told him that it was a 
possibility.  He could not recall the doctor's name but said 
they were in the reports from 1993.  

The veteran also submitted several statements wherein he 
alleged that he never received a physical examination prior 
to discharge.  He further alleged that this meant his claimed 
conditions could have been present in service but not found 
because of the lack of a physical examination.

B.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110, (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain 
chronic diseases, including cardiovascular-renal disease or 
hypertension, may be presumed to have been incurred during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court), lay observation 
is competent.  

Service connection may be established on the basis of 38 
C.F.R. §3.303(b) if the condition is noted during service or 
during an applicable presumptive period, and if competent 
evidence, either medical or lay, depending on the 
circumstances, relates the present condition to continued 
symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Certain diseases associated with exposure to herbicide agents 
may be presumed to have been incurred in service even though 
there is no evidence of the disease in service, provided the 
requirements of 38 C.F.R. § 3.307(a)(6) (2004) are met.  See 
38 C.F.R. § 3.309(e) (2004).  The term "herbicide agent" 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.  The diseases for which 
service connection may be presumed to be due to an 
association with herbicide agents include chloracne or other 
acneform disease consistent with chloracne, Type 2 diabetes 
(also known as Type II diabetes mellitus or adult-onset 
diabetes), Hodgkin's disease, chronic lymphocytic leukemia, 
multiple myeloma; non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), and soft-tissue sarcoma (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  See 38 C.F.R. § 3.309(e).

In general, for service connection to be granted for one of 
these diseases, it must be manifested to a degree of 10 
percent or more at any time after service.  Chloracne, 
porphyria cutanea tarda, and acute and subacute peripheral 
neuropathy must be manifest to a degree of 10 percent within 
one year after the last date on which the veteran performed 
active military, naval, or air service in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  See C.F.R. § 3.307(a)(6)(ii) (2004); 
68 Fed. Reg. 34,541 (June 10, 2003) amending 38 C.F.R. 
§ 3.307(a)(6)(iii) implementing the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, 115 
Stat. 976 (2001).  A veteran who served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, will be presumed to have been exposed 
during such service to an herbicide agent unless there is 
affirmative evidence to the contrary.  Id.   Service in the 
Republic of Vietnam includes service in the waters offshore 
and service in other locations if the conditions of service 
involved duty or visitation in the Republic of Vietnam.  
38 C.F.R. § 3.307(a)(6)(iii) (2004).

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
Section 3 of the Agent Orange Act of 1991, Pub. L. 102-4, 
established the initial requirement that the Secretary enter 
into an agreement with the NAS to review available scientific 
evidence to determine if a particular disease is associated 
with exposure to herbicides.  The NAS conducts studies to 
"summarize the scientific evidence concerning the association 
between exposure to herbicides used in support of military 
operations in Vietnam during the Vietnam era and each disease 
suspected to be associated with such exposure."  64 Fed. Reg. 
59,232-59,243 (Nov. 2, 1999).  Reports from NAS are submitted 
at two-year intervals to reflect the most recent findings.  
Based on input from the NAS reports, the Congress amends the 
statutory provisions of the Agent Orange Act found at 
38 U.S.C.A. § 1116 and the Secretary promulgates the 
necessary regulatory changes to reflect the latest additions 
of diseases shown to be associated with exposure to 
herbicides.

The findings of the biennial studies are published by the 
National Academy Press as noted above.  The prior references 
to Update 1996 and Update 1998 reflect updates published 
subsequent to the original publication of study findings in 
1994.  The original edition was entitled Veterans and Agent 
Orange (VAO).  Hardbound editions of updates for 2000 and 
2002 have since been published during the pendency of the 
veteran's appeal.  

In this case, the latest notice regarding diseases not 
associated with exposure to certain herbicides was published 
in 2003.  See 68 Fed. Reg. 27,630-27,641 (May 20, 2003).  
There was no finding of an association between exposure to 
herbicides in Vietnam and the development of hepatitis B or 
having any effect on kidneys.  

In regard to his hepatitis B claim, there is no evidence of 
the veteran having hepatitis B in service.  Also, he has not 
submitted any evidence to show that he has a chronic 
infection.  The veteran testified that his exposure to 
hepatitis was first disclosed as the result of a physical 
examination after service.  He said this was in the 1970's; 
however, the only evidence the veteran presented regarding 
this issue was from the 1993 entry from B. N. Garrett, M.D.  
The veteran has not identified the 1970's source of the 
physical examination or produced any other evidence to show 
an earlier reference than the 1993 report.

The veteran also testified that he was exposed to blood from 
others in service as a possible source of his exposure to 
hepatitis.  There is no evidence of record to support this 
assertion.  Further, he has not submitted any objective 
evidence to show any nexus between exposure to herbicides and 
the later development of hepatitis B.  

As for his left kidney claim, the veteran has not submitted 
or identified any evidence to link his condition to service 
or to exposure to herbicides.  The first evidence of any type 
of problem associated with the left kidney was in the report 
from Dr. Garrett, many years after active military service.  
He noted that the problem was of recent onset and came to 
light as the result of abnormal laboratory studies.  There 
was no history of the condition being discovered at a time 
prior to Dr. Garrett's involvement.  

The veteran is also seeking entitlement to service connection 
for hypertension.  The veteran's SMRs do not reflect any 
diagnosis or treatment for hypertension.  The first evidence 
of an elevated blood pressure is contained in a letter from 
Dr. Garrett, dated in March 1993, approximately 20 years 
after service, and received by the RO in October 2000.  The 
several VA outpatient treatment records associated with the 
claims file from May 1999 to August 2001 do reflect 
medication being prescribed for treatment of hypertension.  
However, there is no mention of any nexus to service in those 
records. 

The veteran has not submitted any evidence to support his 
claim for service connection other than his own 
unsubstantiated statements.  The veteran has referred to 
certain physical examinations from the 1970's that showed an 
earlier onset of his claimed conditions.  However, he has not 
identified the source of those examinations such that either 
he or VA could obtain such records for use in evaluating his 
claim.  The veteran has also asserted that he was not 
afforded any type of examination upon his separation from 
service.  However, the SMRs show examinations in 1972 and 
1973 that were negative for evidence pertaining to the 
claimed conditions.  There was no examination associated with 
his discharge from the Army Reserves in 1975.

As the evidence does not show that the veteran's claimed 
conditions are related to service, and as he has not 
identified any evidence that could be obtained that would 
establish such a connection, his service connection claims 
must be denied.  Additionally, as noted above, no renal 
problem or hypertension was shown within a year of separation 
from active military service.  38 C.F.R. §§ 3.307, 3.309.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for hepatitis B antibody, atrophy of the 
left kidney, and hypertension.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2004).  The Board notes that 38 C.F.R. § 
3.102 was amended in August 2001, effective as of November 9, 
2000. See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  However, 
the change to 38 C.F.R. § 3.102 eliminated the reference to 
submitting evidence to establish a well-grounded claim and 
did not amend the provision as it pertains to the weighing of 
evidence and applying reasonable doubt.  Accordingly, the 
amendment is not for application in this case.

II.  Increased Rating

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2004).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2004).

The veteran originally sought to establish service connection 
for PTSD in June 1999.  VA treatment records for the period 
from March 1999 to September 1999 were associated with the 
claims file.  The records reflect that the veteran had an 
initial psychiatric evaluation in May 1999.  The veteran gave 
a history of being irritable and having difficulty in getting 
along with others for approximately 15 years.  He said that 
he experienced combat in Vietnam and witnessed the deaths of 
comrades.  The veteran said that he was a heavy vehicle 
driver in Vietnam.  The veteran reported no prior psychiatric 
hospitalizations or use of psychiatric medications.  The 
veteran was given a provisional diagnosis of PTSD.  He was 
also assigned a global assessment of functioning (GAF) of 60.  
The veteran was evaluated in the psychiatric clinic in August 
1999.  At the time he was given a diagnosis of prolonged 
PTSD.  He was assigned a GAF score of 65.

The veteran's personnel records were received in March 2000.  
The veteran's DA Form 20 reflects that he served in Vietnam 
from June 1967 to May 1968.  His military occupational 
specialty (MOS) during that period was as a postal clerk.  
His units of assignment were listed as the 38th base post 
office (BPO) and the 39th BPO.  The DA Form 20 does show that 
the veteran's MOS was changed to heavy truck driver during 
his subsequent assignments to Thailand and Okinawa, but not 
during his service in Vietnam.

The veteran was afforded a VA PTSD examination in May 2000.  
The veteran was noted as employed by the federal government 
and had approximately 35 years of service with the federal 
government and military.  The veteran reported that he first 
sought treatment for his symptoms in 1999.  The veteran said 
that he sometimes had difficulty communicating or 
concentrating, especially when he was in a bad mood, but that 
this did not happen too often.  He denied having any 
delusions or hallucinations.  The examiner said that no 
inappropriate behavior was displayed.  The veteran was able 
to maintain minimal personal hygiene on a daily basis and was 
said to be oriented in all spheres.  The veteran related that 
he sometimes forgot things that he should remember.  The 
examiner said that the veteran's rate of speech was somewhat 
pressured.  The veteran denied any panic attacks but said 
that he obsessively looked out of the window to see what was 
going on.  The veteran reported feeling depressed and 
experiencing anxiety, and said it was a 7 on a 10-point 
scale.  Lastly, the veteran reported some difficulty in 
getting to sleep and sometimes early morning awakening.  

The examiner provided a diagnosis of PTSD that he said was 
mild in severity.  He assigned the veteran a GAF score of 65.  
He said that the veteran's most prominent residual symptoms 
were an inability to be around others, outbursts of anger, 
sleep difficulty, hypervigilance, and a generalized avoidance 
reaction toward commemorative observations and other 
activities that were reminiscent of war.  The examiner 
remarked that the GAF score of 65 was given in light of the 
fact that the veteran had maintained his federal government 
job for 13 to 14 years.

In July 2000, the veteran was granted service connection for 
PTSD and assigned a 10 percent disability rating, effective 
from June 25, 1999.  Notice of the rating action was provided 
in August 2000.

The veteran submitted a statement, received on October 23, 
2000, wherein he asked the RO to obtain records from the Vet 
Center in consideration of an increased rating for his 
service-connected PTSD.

The veteran was afforded a VA PTSD examination in December 
2000.  The veteran reported that he had begun group and 
individual treatment at a veterans' outreach center.  He said 
that he experienced dreams of Vietnam, hypervigilance, and 
problems with insomnia.  He also had trouble getting along 
with others.  The veteran said that he had worked for the 
federal government since 1972.  He would begin his shift at 
4:00 a.m. as way of avoiding others.  His job was stable.  
The veteran said that he had been married and divorced three 
times.  He had been living with his girlfriend for three 
years.  The examiner said that the veteran was well groomed 
and well dressed.  He also said that the veteran communicated 
well.  There was no evidence of a thought disorder or 
inappropriate behavior.  The examiner also said that there 
was no evidence of a panic disorder.  He said that the 
veteran did suffer from depression and anxiety but that both 
were markedly better since he began taking psychiatric 
medication and had been engaged in therapy.  The examiner 
noted that the veteran had seen improvement since he began 
his therapy and use of medications.  He assigned a GAF score 
of 57.

Associated with the claims file are VA treatment records for 
the period from April 1999 to August 2001.  The records 
reflect that veteran was seen in the psychiatric clinic on a 
routine basis for his PTSD.  The veteran's GAF was originally 
noted be 60 at the time of his initial visits.  However, 
entries dated in December 2000 and July 2001 reported the 
veteran's GAF as 65.

The veteran's claim for an increased rating was denied in 
February 2002.  The veteran submitted his notice of 
disagreement, along with additional evidence, in April 2002.  
He said that he did not think that the VA examiner had spent 
enough time with him to properly assess his status.  The 
veteran described how he was a heavy vehicle driver in 
Vietnam and always on alert for the enemy.  He said that he 
had had a hard time concentrating as a driver in his federal 
job and was no longer employed as a chauffeur.  

Included in the evidence was a statement from a social worker 
at a Vet Center, dated in October 2001.  The social worker 
said that the veteran had received therapy at the Vet Center 
and was diagnosed with chronic PTSD.  She said the PTSD was 
moderate to severe.  She said that the veteran's symptoms 
included depressed mood, anger, difficulty sleeping, 
recurring dreams of combat, hypervigilance, and difficulty 
maintaining relationships.  She noted that the veteran did 
not hold a combat MOS but said that the veteran's trauma was 
directly related to the combat environment in which he worked 
as a heavy vehicle driver.  She added that the veteran had 
difficulty in maintaining relationships and worked the 
evening shift on his job to avoid contact with others.  She 
said that the veteran was handicapped in most social 
situations.

The veteran also submitted a statement from his supervisor, 
Mr. F.R.  The supervisor said that he had served as the 
veteran's supervisor/manager since the veteran's discharge 
from service in 1973.  He said that the veteran started off 
as a chauffeur in the motor pool and was later reassigned to 
an earlier morning shift.  He said that the veteran worked 
from 4:00 a.m. to 11:30 a.m.  The veteran's duties required 
him to be isolated from his co-workers for most of the day.  
The supervisor noted that the veteran performed his duties in 
a satisfactory manner, although he sometimes would forget 
room numbers when making deliveries.  The supervisor noted 
one occasion, ten years earlier, where the veteran had an 
altercation with another employee.  He said that, since that 
time, there had been no problem of a physical nature.

The veteran also included copies of records of his therapy at 
the Vets Center for the period from May 2000 to March 2002.  
The notes record that the veteran was a referral from the VA 
PTSD clinic.  The May 2000 intake evaluation noted that the 
veteran reported suicidal and homicidal ideations with no 
plan approximately one year earlier.  Additional notes from 
that time noted that the veteran reported no health-related 
issues.  The veteran isolated himself at work and was content 
to work additional shifts to avoid fellow employees.  His 
strength was his will power and ability to remain independent 
with a strong work ethic.  He said that he attended church on 
a regular basis.  The social worker listed the veteran's GAF 
on intake as a 45.  An entry from May 23, 2000, noted that 
the veteran began working for the federal government in 1972 
and was working at the same place since that time.  The 
assessment at that time was possible PTSD symptoms.  The 
veteran was seen on a regular basis.  His predominant 
complaints involved his anger management and dreams.  There 
was no reporting that his PTSD symptoms interfered with his 
employment, other than his arranged scheduled to avoid 
others.  He was noted to be very involved in the raising of 
several grandchildren of his significant other and that this 
effort was stressful to the veteran.

The veteran testified about his PTSD at his December 2003 
Central Office hearing.  At the outset it was noted that the 
veteran had recently completed an inpatient period for 
treatment of his PTSD.  He was also scheduled to have a 
compensation and pension (C&P) examination.  The veteran said 
that his PTSD was such that he could not sleep.  He said that 
he was hard to get along with and that he did not like 
crowds.  He said that he would experience panic and/or 
anxiety attacks about twice a week.  He thought that he 
averaged about 3 to 3 1/2 hours of sleep per night.  He also 
testified that he sometimes had trouble remembering things 
like names or numbers.  The veteran said that he had worked 
until April 2003.  He worked for the federal government as a 
driver and in the mailroom.  He said he had worked there for 
18 years, as soon as he had gotten out of service.  He said 
that he had left work because he could not handle it any 
more.  He said that the events of September 11, 2001, 
affected him.  He said that driving around in the area on the 
job reminded him of when he was a driver in Vietnam.  The 
veteran said that he saw few people when he was at work 
because of his unique hours.  He also said that he lived with 
his girlfriend.  He said that he did not do anything 
socially, mostly stayed to himself.  

The record was held open for 60 days following the hearing to 
permit the veteran to submit additional evidence.  The 
veteran submitted records from his period of hospitalization 
for PTSD at the VA medical center in Lyons, New Jersey, for 
the period from August 27, 2003, to October 14, 2003.  He 
also submitted a copy of a December 2003 VA examination 
report.

The records from the Lyons VAMC note that the veteran retired 
in April 2003 after 30 years of service.  There is no 
indication that the veteran's retirement was related to his 
PTSD.  No discharge summary was included with the treatment 
records.

The VA examination report noted that the veteran had recently 
completed his PTSD evaluation at the Lyons VAMC.  The veteran 
said that he had filed for an increased rating due to 
continued difficulty with symptoms, increased symptoms since 
September 11, 2001, and an inability to continue with work 
due to exacerbation of his PTSD symptoms.  The examiner 
reported that the veteran was casually dressed and 
cooperative.  His speech was said to have a normal rate and 
rhythm.  The stream of thought was logical and goal directed 
without flight of ideas or looseness of association.  The 
veteran said that he would get moody one to two times a week 
where he did not want to be bothered.  He denied any history 
of hallucinations.  He acknowledged paranoid ideation due to 
difficulty with trust, and would get paranoid around crowds, 
with people if they were behind him.  The veteran was said to 
enjoy working with his hands but had difficulty with 
concentration and following through on projects.  He denied 
suicidal ideation, although at times he felt that life was 
not worth living.  He acknowledged homicidal ideation at 
times, was aware of the consequences, and was not able to act 
on his thoughts.  The examiner provided a GAF score of 49.  
The examiner also noted that the veteran was unable to work 
anymore due to PTSD symptoms and that he was isolative.

The veteran's case was remanded by the Board in May 2004 to 
obtain a discharge summary from the Lyons VAMC and to allow 
for the RO to review the December 2003 VA examination report.  

Additional VA treatment records, dated in August and October 
2003 were obtained.  The August 2003 entry predated the 
veteran's hospitalization.  The examiner said that the 
veteran denied any homicidal or suicidal ideation.  He was 
alert and oriented times three.  The October 2003 entry was 
after the veteran's return from the Lyons VAMC.  The veteran 
said that his symptoms had become worse during his 
hospitalization because of having to deal with his past.  The 
examiner said that the veteran was not psychotic and denied 
any suicidal or homicidal ideation.  He was to return to the 
clinic in two months.

The RO wrote to the veteran in June 2004.  He was informed 
that the RO had requested additional VA records from the 
Washington, D.C. and Lyons VAMCs.  He was asked to submit any 
treatment records that he had in his possession.  He was 
further informed of the evidence required to substantiate his 
claim for an increased rating.  Finally, he was informed of 
the evidence of record.  

A discharge summary for the veteran's period of 
hospitalization from August to October 2003 was received in 
July 2004.  The summary noted that the veteran complained of 
depression, isolation, poor sleep, intrusive thoughts, 
flashbacks, anger, hypervigilance, hyper-startle response, 
poor concentration, numbness, and survivor guilt on 
admission.  The summary noted that there were no acute 
psychiatric problems during the period of hospitalization.  
The veteran was given a GAF score of 60.  However, the 
physician preparing the summary stated that the veteran was 
presently unemployable.  No basis for the statement was 
provided in the summary.  Duplicate records regarding the 
veteran's period of hospitalization were also received.  

The veteran's service-connected PTSD was originally rated as 
10 percent disabling from October 23, 2000.  The RO issued a 
rating decision in December 2004 that increased the veteran's 
disability rating to 70 percent, effective from October 23, 
2000, the date of receipt of his claim for an increased 
rating.  The RO also assigned a 100 percent rating because of 
the veteran's period of hospitalization.  The 100 percent 
rating was for the period from August 27, 2003, to October 
31, 2003.  The 70 percent rating was established as a 
residual rating from November 1, 2003.

The veteran's PTSD is rated under Diagnostic Code 9411.  
38 C.F.R. § 4.130 (2004).  Under Diagnostic Code 9411, a 70 
percent evaluation is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessed 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  A 100 percent evaluation is applicable where 
there is total occupation and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (citing Fourth Edition of the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL 
OF MENTAL DISORDERS (DSM-IV), p. 32).  A GAF score of 61 - 70 
is defined as "Some mild symptoms (e.g., depressed mood and 
mild insomnia) OR some difficulty in social, occupations, or 
school functioning (e.g., occasional truancy, or theft within 
the household) but generally functioning pretty well, has 
some meaningful interpersonal relationships.  A GAF score of 
51 - 60 is defined as "Moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers)."  Ibid.  A GAF score of 41 - 50 is defined as 
"Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job)."  Ibid.

In evaluating the veteran's claim there is no evidence of 
record to show that the veteran has specific symptoms to 
warrant the assignment of a 100 percent evaluation under the 
diagnostic criteria found at 38 C.F.R. § 4.130.  The several 
VA examinations, VA treatment records, Vet Center records, 
and records from the period of hospitalization do not show 
the veteran as suffering from the listed symptoms.

Despite the lack of evidence showing that the veteran meets 
the above rating criteria, the veteran was found to be 
unemployable after a 45-day period of evaluation and 
observation at the Lyons VAMC.  Moreover, the December 2003 
VA examiner opined that the veteran was unemployable as a 
result of his PTSD symptoms.  He was assigned a GAF score of 
49 in December 2003, a score reflective of someone who is 
unable to hold a job.  See Bowling v. Principi, 15 Vet. App. 
1, 14-15 (2001) (vacating Board decision, in part, for 
failure to consider lower GAF scores that reflected a more 
severe disability than the GAF scores cited by the Board).

In applying the evidence of record to the rating criteria the 
Board finds that the totality of the evidence, and resolving 
reasonable doubt in favor of the veteran, supports a 
conclusion that the veteran is 100 percent disabled as 
contemplated by the rating criteria.  In other words, the 
evidence establishes that there is total occupational 
impairment.  The October 2003 hospital summary, while 
assigning a relatively high GAF score, still indicated that 
the veteran was unemployable.  The December 2003 VA examiner, 
also determined that the veteran was unemployable as a result 
of his PTSD symptoms.  

The Board finds support for its conclusion in the commentary 
provided at the time when the criteria used to evaluate 
mental disorders were amended in October 1996.  Specifically, 
it was noted that PTSD was not to be rated under a separate 
formula based on the frequency of symptoms particular to 
PTSD.  Rather, the comments noted that, it is not the 
symptoms, but their effects, that determine the level of 
impairment.  See 61 Fed. Reg. 52,697 (October 8, 1996).  
Further, the point was again made that the severity of the 
effects of a mental disorder determine the rating, and that 
to be assigned a 100 percent rating, a mental disorder must 
cause total occupational and social impairment.  Id.  The 
evidence shows that the effects of the veteran's mental 
disorder do cause total occupational and social impairment.  

In deciding this case, the Board has considered the 
applicability of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106- 475, 114 Stat. 2096, (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2005)), and the implementing 
regulations codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2004).

Under the VCAA, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 
3.159(b) (2004).  There is no outstanding information or 
evidence needed to complete a claim in this case.  The 
veteran filed his claim for service connection in August 1999 
and an increased rating in October 2000.  The necessary 
information to complete his application for benefits is of 
record.

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary. 38 U.S.C.A. § 
5103(a) (West 2002).  In addition, 38 C.F.R. § 3.159(b), 
details the procedures by which VA will carry out its duty to 
assist by way of providing notice.

The veteran's claim was submitted approximately one month 
prior to the enactment of the VCAA.  However, the RO wrote to 
the veteran and provided him with notice of the evidence 
necessary to substantiate his claim for service connection 
for hepatitis B positive antibody, to include as due to 
herbicide exposure.  He was told that he had not provided 
medical evidence showing a reasonable possibility that his 
claimed disability was related to service.  

The RO again wrote to the veteran in February 2001 and 
informed him the evidence necessary to substantiate his claim 
for service connection for hepatitis B antibody.  The veteran 
was again informed that he had not submitted any medical 
evidence to support his claim.  He was asked to sign a 
release authorization for VA to obtain any pertinent 
evidence.

The veteran responded to the letter in April 2001.  He did 
not identify any specific evidence to support his claim.  

The RO wrote to the veteran in May 2001 in regard to his 
hypertension issue.  He was informed of the evidence 
necessary to establish service connection for this issue.  He 
was also told what evidence VA would obtain and what he was 
responsible for in developing his claim.  

Finally, the RO wrote to the veteran in June 2004 and again 
informed him of what evidence was necessary to establish 
service connection for the claimed condition.  He was also 
informed of what evidence was necessary to substantiate his 
claim for an increased rating.  The veteran was further 
informed of what VA would do to develop evidence and what the 
veteran should do in submitting evidence.  The veteran was 
advised to submit any evidence he had in his possession.  The 
veteran was informed of what actions the RO had taken and 
what evidence was of record.  

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate his claims.  In summary, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); see also Mayfield v. Nicholson, 205 WL 
957317 (Vet. App.).  (Although all notices required by the 
VCAA were not provided until after the RO adjudicated the 
appellant's claim, "the appellant [was] provided the 
content-complying notice to which he [was] entitled."  
Pelegrini v. Principi, 18 Vet. App. 112, 122 (2004).  
Consequently, the Board does not find that any late notice 
under the VCAA requires remand to the RO.  Nothing about the 
evidence or any response to the RO's notification suggests 
that the case must be re-adjudicated ab initio to satisfy the 
requirements of the VCAA.)

The duty to assist claimants under the VCAA is codified under 
38 U.S.C.A. § 5103A (West 2002) and established by regulation 
at 38 C.F.R. § 3.159(c)-(e).  This section of the VCAA and 
regulation sets forth several duties for the Secretary in 
those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  However, in this case there is no outstanding 
evidence to be obtained, either by VA or the veteran.

The Board has considered whether a VA examination was 
required in this case under the duty-to-assist provisions of 
the VCAA codified at 38 U.S.C.A. § 5103A(d) and by regulation 
found at 38 C.F.R. § 3.159(c)(4).  See Charles v. Principi, 
16 Vet. App. 370, 375 (2002).  The evidence of record is such 
that the duty to obtain a medical examination is not 
triggered in this case.  The veteran alleges that he was 
exposed to hepatitis B in service, that he suffered an 
atrophied left kidney in service, and that he developed 
hypertension in service.  His SMRs, including physical 
examination reports from 1972 and 1973, are negative for any 
the claimed conditions or any event to which such problems 
could be attributed.  Moreover, the first objective evidence 
of the claimed conditions was dated in 1993 and submitted to 
VA in October 2000, more than 20 years after service.  

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. 
§ 3.159(c)(4) is triggered when it is necessary to obtain an 
examination to make a decision in the case.  Factors to 
consider whether or not an examination is necessary include 
whether there is evidence of a current disability, and 
whether there is evidence that the disability may be 
associated with the veteran's military service but there is 
not sufficient medical evidence to make a decision on the 
claim.  There is no objective evidence of a current hepatitis 
disability at this time.  Further, there is no evidence that 
associates the veteran's atrophied left kidney or 
hypertension to service other than the veteran's 
unsubstantiated contentions.  Thus, there is no requirement 
to obtain a VA medical examination in this case.  See Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (a veteran is 
required to show some causal connection between his 
disability and his military service).  The Board finds that 
VA has complied, to the extent required, with the duty-to-
assist requirements found at 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(c)-(e).


ORDER

Service connection for hepatitis B positive antibody is 
denied.

Service connection for atrophy of the left kidney is denied.

Service connection for hypertension is denied.

A 100 percent schedular rating for PTSD is granted, subject 
to the laws and regulations governing the award of monetary 
benefits.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


